DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 1 “the production of a” should be changed to “production of” or “producing a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 12, 13 use the word “framework type” throughout the claims, such as in Claim 1, line 2.  The word “type” is unclear as to what is considered within the scope of “type”.

Claim 1, line 8 uses the word “zeolitic”, which is unclear as to what is considered within the boundaries of “zeolitic”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 7, 8, 9, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemer (US Pub.: 2012/0114552) and evidenced by Metkar (US Pub.: 2018/0155307) and in view of Nakazara (US Pat.: 4622166) and in view of Verdujin (US Pat.: 5783168).
 As to Claims 1 and 12, Ziemer describes a method of making a molecular sieve (abstract).  Ziemer explains that their process may be used to make a number of zeolite-type sieves, to include ZSM-22 (para. 26).  The method of making the targeted zeolite can include the method shown in the examples.  Ziemer explains that their examples show the method of making an SSZ-32x-type sieve, but their process is not limited to this framework (para. 59).  
In their method of making, Zimer describes combining water, aqueous KOH, another hydroxide, an alumina-coated silica sol (example 1) and combined with a seed (example 2 and table at para. 67).  The mixture was crystallized (see example 3).    
	As to the framework of the ZSM-22, Metkar explains that the ZSM-22-type sieve is a TON-type framework (para. 63).  
	Ziemer teaches inclusion of an amine-alcohol blend, but does not disclose use of just an alcohol.
	Nakazara describes a process for the preparation of zeolites slurries (title).  The reference explains in the background that after many trials of zeolite formation has been conducted, various surfactants and dispersants have been known to prevent precipitation of zeolite particles (col. 1, lines 62-65).  This is to obtain an improved suspension slurry of the zeolite precursor (col. 1, lines 11-16).  In the prior art, higher alcohols are known to act as stabilizing agents to aqueous zeolite solutions (col. 2, lines 1-3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an alcohol dispersant, as taught by Nakazawa for use with Ziemer and evidenced by Metkar because these are known to improve suspension stability.  
	As to the seed material being the same framework as the framework produced, Ziemer teaches use of the same type of seed as the kind made (see example 2).
	Furthermore, Verdujin teaches a method of making a ZSM-22 product (abstract) and the reference explains that if a seed of the same framework is used (specifically ZSM-22 seed), the product made is purer (col. 3, lines 30-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a seed material with a ZSM-22 framework when making a ZSM-22 framework sieve, as taught by Verdujin for the ZSM-22 product made in Ziemer, evidenced by Metkar and Nakazara because use of a ZSM-22 seed when making a ZSM-22 framework product is known to make a purer product.
	As to Claims 6 and 7, Nakazara teaches that the mixture can be combined with ethanol (col. 14, line 36).

	As to Claim 8, Zimer describes combining water, aqueous KOH, another hydroxide, an alumina-coated silica sol (example 1) and combined with a seed (example 2 and table at para. 67).  The mixture was crystallized (see example 3).    

	As to Claim 9, Zimer teaches that the amount of seed crystals used may be between 1-10% of the silicon used in the reaction mixture (para. 35).  

	As to Claim 10, Verdujin teaches a method of making a ZSM-22 product (abstract) and the reference explains that if a seed of the same framework is used (specifically ZSM-22 seed), the product made is purer (col. 3, lines 30-39).  The obviousness statement applied to Claim 1 above is re-iterated here. 

	As to Claim 11, Ziemer teaches that the reaction may take place for 8 hrs to 65 hrs (para. 68) at a temperature from 125-220 degrees C and operated at autogenous pressure (para. 33).

	As to Claim 14, Example 1 of Ziemer does not include a calcination step (example 1).

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemer evidenced by Metkar, Nakazara and Verdujin as applied to claim 1 above, and further in view of Kuhling (US Pat.: 4072622).
	Nakazara cites to US Pat.: 4072622 to look for more examples of useable alcohols (col. 2, lines 1-5).
	Kuhling explains that useable alcohols include a straight chained alcohol (col. 9, lines 25), such as an alkenol (col. 9, line 32) or polyvinyl alcohol (col. 6, line 22) or polyalcohols with two or more alcohol groups, such as glycerin (col. 8, lines 66-68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alcohols, such as alkenol, polyalcohols, polyvinyl alochols, as taught by Kuhling for use with the process of making zeolite of Ziemer evidenced by Metkar, Nakazara and Verdujin because Nakazara explains that the alcohols listed in this reference are useable for the manufacture of zeolite.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimer, Metkar, Nakazara and Verdujin as applied to claim 1 above, and further in view of Dwyer (US Pat.: 5336478).
	Ziemer describes separating, filtering, water washing and then drying the formed zeolite (para. 55).  The reference then explains that the produced zeolite may be ion-exchanged to the ammonium form (para. 69).  Ziemer does not specifically disclose that the exchange replaces extra-framework cations with H+ or that the sieve is exchanged again against a metal, such as an alkaline earth or a transition metal and then drying the product.
	Dwyer explains that synthetic ZSM-22 zeolites can base exchanged to remove sodium ions by adding hydrogen ions into the sieve (col. 9, lines 54-58) to produce the hydrogen-form of the zeolite (col. 9, line 63).  After this step, Dwyer explains that these sieve can then be further exchanged with a metal to support catalysis by ion-exchange (col. 10, lines 18-20, 23-25).  The metals listed include transition metals (col. 10, lines 20-24).  The product should be at least partially dehydrated by heating the zeolite in air under vacuum (col. 10, lines 35-40, 44).  This procures a material with effective adsorbent or catalytic characteristics (col. 10, lines 35-37).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the zeolite with H ions, followed by exchanging the sieve with a transition metal and then drying it, as taught by Dwyer for use with Zimer, Metkar, Nakazara and Verdujin because making zeolites in this way are known to create effective catalysts. 
Allowable Subject Matter
Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Ziemer (US Pub.: 2012/0114552) discloses the following ranges:

    PNG
    media_image1.png
    173
    435
    media_image1.png
    Greyscale

The amount of Q/SiO2 (the Q being alcohol) is far below the claimed range.  Furthermore, the alcohol used in this reference is an amine-alcohol.  Nakazara does not describe use of alcohol in an amount that would result in a ratio of alcohol/SiO2 of 0.1 to 2.
As to Claim 3, the same is true except that Nakazara does not disclose an amount of alcohol/SiO2 that is from 0.5 to 1.75.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 13, 2022